706 S.E.2d 469 (2011)
STATE of North Carolina
v.
Malcolm E. PFEIFFER-EL.
No. 138P00-2.
Supreme Court of North Carolina.
March 10, 2011.
Malcolm E. Pfeiffer-El, for Pfeiffer-El, Malcolm E.
William N. Farrell, Jr., Senior Deputy Attorney General, for State.
Susan I. Doyle, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 27th of January 2011 in *470 this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 10th of March 2011."